Appeal from an order of the Supreme Court, Erie County (Erin M. Peradotto, J.), entered October 13, 2005 in a personal injury action. The order, among other things, denied defendant’s motion to set aside the jury verdict and for a directed judgment or, in the alternative, for a new trial.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Hurlbutt, J.E, Gorski, Martoche and Pine, JJ.